PER CURIAM:
In these consolidated appeals, Bekir Vural appeals the district court’s orders denying his Fed.R.Civ.P. 60(b) motions. We have reviewed the record and find no reversible error. Accordingly, we affirm the orders of the district court. See United States v. Vural, No. 1:90-cr-00139-AVB (E.D. Va. filed Jan. 31, 2007 & entered Feb. 2, 2007; filed & entered Apr. 26, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.